Civil action to restrain the defendant from enforcing liens for street assessments.
The street improvement work in question was commenced in October, 1924, and completed in February, 1926. The assessment roll was confirmed 10 March, 1926. Many assessments were paid as they became due, but others were not. Whereupon, in December, 1928, the defendant advertised the delinquent properties for sale. Plaintiffs instituted this action 5 January, 1929, to enjoin the sales, alleging that the petitions for said proposed improvements did not, in all cases, contain the requisite number of names and amount of feet frontage; that said petitions, therefore, were insufficient; that the assessments, judgments and liens *Page 675 
are confiscatory and void in that they attempt to lay a charge on private property without due process of law, etc.
It is further alleged, on information and belief, that there was lack of good faith, collusion and fraud on the part of the governing board of the defendant town in procuring the said petitions.
In the absence of satisfactory evidence to support the determinative allegations of the complaint, the temporary restraining order was dissolved and the action dismissed.
The plaintiffs appeal, assigning errors.
No sufficient cause having been shown for disturbing the judgment, the same is
Affirmed.